Citation Nr: 0020409	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Propriety of the reduction in the evaluation for 
asbestosis from 60 percent to 10 percent disabling.  

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which reduced the evaluation for asbestosis from 60 
percent to 10 percent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In May 1997, pursuant to a December 1996 VA examination, the 
RO granted service connection for asbestosis, with the 
assignment of a 60 percent evaluation.  

Following the subsequent submission of other medical 
evidence, the RO reduced the evaluation for asbestosis from 
60 percent to 10 percent in June 1998.  The veteran appealed 
this decision.  

The Board is of the opinion that there are VA medical records 
both before and after the reduction which are not of record.  

In particular, the December 1996 VA examiner indicated that 
the veteran had undergone pulmonary function testing three 
months prior at the Medical Chest Clinic.  The examiner also 
indicated that he had undergone a very thorough evaluation of 
his respiratory condition around October 1996.  

There are no VA records from this time that are of record.  
There are records from the Houston VA Medical Center (VAMC); 
however, these records only date to June 1996.  

In addition, the veteran testified during the June 2000 
hearing to receiving treatment at the VAMC in Marlin, Texas.  
Transcript, p. 10.  He later testified that he had another 
appointment scheduled at the Marlin facility in June 2000.  
Tr., p. 11.  None of these VA records appear to be of record.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the record indicates that the veteran has 
submitted private medical records from Dr. A.E.L. (received 
by the RO in November 1998, February 1999, and February 
2000), the Milby Clinic, and Environmental Health Associates 
(received by the RO in October 1997).  However, it is unclear 
as to whether all medical records from these private 
facilities have been obtained.  The duty to assist requires 
the Secretary to obtain private records which may be relevant 
to the veteran's claim.  See White v. Derwinski, 1 Vet. 
App. 519, 521 (1991).  



Finally, there has been a fairly wide degree of conflict in 
the interpretation of the actual level of severity of the 
veteran's asbestosis.  

The December 1996 VA examiner (at the Houston VAMC) indicated 
the presence of a significant asbestosis disability, 
concluding that the veteran was definitely not employable.  

Subsequent pulmonary function testing (performed in April 
1997 at the Houston VAMC) revealed forced vital capacity 
(FVC) to be 102 percent of predicted and forced expiratory 
volume (FEV1) to be 99 percent of predicted.  Minimal 
obstructive airways disease was found to be present.  

In August 1997, Dr. E.C.H. concluded that breathing tests 
revealed a moderate obstructive abnormality of the small 
airways.  

In October 1998 pulmonary function testing revealed FVC to 
range from 63 to 78 percent of predicted.  FEV1 levels ranged 
from 15 percent to 56 percent of predicted.  

In November 1998 Dr. A.E.L. concluded that such testing was 
consistent with an obstructive pulmonary disorder.  He 
further noted that a computerized tomography (CT) of the 
lungs revealed findings consistent with asbestosis and 
silicosis.  It was concluded that the veteran's chronic 
obstructive pulmonary disorder prevented the veteran from 
working.  

On VA examination at the Houston VAMC in December 1998 it was 
noted that the veteran gave a suboptimal effort.  The 
examiner noted that while there was evidence of asbestos-
induced pleural disease, there was a paucity of data to 
suggest interstitial lung disease or asbestosis.  He further 
noted that the veteran's reported symptoms (marked dyspnea on 
exertion) were markedly out of proportion to any physical 
findings on physical examination and occupational history.  



The VA examiner concluded that the veteran's asbestos-induced 
pleural disease was not in any way contributing to his 
problems with current or future employment.  

In light of the conflicting evidence, the Board concludes 
that another examination should be scheduled to clarify the 
nature and severity of the veteran's asbestosis.  The Board 
also notes that he has been diagnosed with other respiratory 
impairments which are not service connected.  Thus, a VA 
examination is also required in order to clarify, if 
possible, the degree of impairment resulting from his 
asbestosis, as opposed to other respiratory impairments.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board concludes that the issue of entitlement to a TDIU 
is inextricably intertwined with the propriety of the 
reduction in the evaluation for asbestosis claim being 
remanded, since the evaluation of the veteran's asbestosis on 
remand may affect the outcome of the claim for a TDIU.  
Therefore, the Board is addressing entitlement to a TDIU in 
the context of the development paragraphs below.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain all 
private medical records from Dr. A.E.L., 
the Milby Clinic, Environmental Health 
Associates, and any other private medical 
records identified by the veteran and not 
already of record.  

The RO should also obtain records from 
the Houston VAMC pertaining to treatment 
from May 1996 through to December 1996.  
The RO should also obtain any VA medical 
records from the VAMC in Marlin, Texas.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should schedule the veteran 
for a VA respiratory examination 
conducted by physician(s) who have not 
previously seen him, on a fee-basis if 
necessary, to determine the current 
nature and extent of his service 
connected asbestosis.  The claims file, a 
separate copy of this remand, and copies 
of the previous and amended criteria for 
rating disabilities the respiratory 
system should be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report should be annotated in this 
regard.  

Any further indicated special studies 
should be conducted.  The examiner(s) is 
requested to determine the veteran's FVC 
level and its percentage of the predicted 
value, or the level of diffusion capacity 
of the lung for carbon monoxide by the 
single breath method (DLCO (SB)).  

The examiner(s) should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner(s)' objective findings.  

The examiner(s) should identify the 
presence of any other respiratory or 
pulmonary-related impairments.  If there 
are other such disorders found, in 
addition to asbestosis, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
respiratory disorder(s) other than 
asbestosis is or are found on 
examination, the examiner should offer an 
opinion as to whether any such 
disorder(s) is or are causally or 
etiologically related to asbestosis, and, 
if so related, whether the veteran's 
asbestosis has any effect on the severity 
of any other respiratory disorder(s).  

The examiner must be requested to express 
an opinion as to the impact of the 
asbestosis, as opposed to other non-
service connected respiratory 
disabilities, on the veteran's ability to 
obtain and retain substantially gainful 
employment.  In this regard, the examiner 
must express an opinion as to whether the 
service-connected asbestosis has rendered 
the veteran unemployable.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities, 
including all service-connected and 
nonservice-connected disabilities.  The 
social worker should specifically comment 
on the impact of asbestosis on the 
veteran's employability.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the social worker prior 
and pursuant to the interview of the 
veteran.  Any opinions expressed by the 
social worker should be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination and 
social and industrial survey reports to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should determine whether 
the reduction in the evaluation for 
asbestosis from 60 percent to 10 percent 
was proper, and readjudicate the issue of 
entitlement to a TDIU.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16 (a)(b) (1999), as 
warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


